Title: To George Washington from William Livingston, 1 December 1777
From: Livingston, William
To: Washington, George



Sir
Princeton [N.J.] 1st Decr 1777

It gives me great Concern that our recruiting upon your Plan is not yet begun in this State, for want of my being able to give the proper Instructions to the persons appointed respecting the Security to be given & the Manner in which they are to draw for the Money—To obtain proper Directions on these Subjects I wrote to Congress on the 11th of last Month, but have received no Answer, I now send a Copy of that Letter with an Express, which should your Excellency have an

Opportunity to York Town, I would beg the Favour of you to forward—If not, the Express is ordered to proceed—I see no probability of our equalling the Enemy in Numbers by next Spring, should they only procure a reinforcement of 4000 or 5000 Men & that I cannot but think British money or British Credit may collect unless we strain every Nerve to complete our Compliment of Troops.
General Dickenson has sent me two Lieutenants one Surgeon & one Commissary taken Prisoners on Staten Island by a Detachment of our Militia under his Command—As we found them all to be Subjects of this State who had joined the Enemy since that Offence was declared high Treason by our Law, I have sent them to Trenton Gaol to be tried in the County of Hunterdon, where a Court of Oyer & Terminer is to be held about the Middle of this Month. If your Excellency apprehends any ill consequence respecting our Prisoners will result from our treating them in that manner, I should be glad to be favored with your Sentiments on that Subject; & I doubt not the Council of Safety will do every thing in their Power to manage the Matter as your Excellency shall think most conducive to the general Interest.
Of the Prisoners condemned at Morris for attempting to join the Enemy, 23 are pardoned on Condition of inlisting during the War—9 reprieved till the 2nd of January next and two to be executed to morrow.
General Dickenson informed me sometime since, that Genl Putnam was to attack New-York at the same time that he attempted Staten Island; but I cannot learn that the Old Gentleman has bore any part in the Concert. I fear Sir there are Newcombs—in your Army as well as in our Militia. I am with great Respect Your Excellency’s most Hum: Servt

Wil: Livingston


P.S. Our Assembly is just now in a most glorious Disposition for settling the prices of the Articles wanted by the Army; & I hope to be able to acquaint you in my next, that it has been done agreable to your Excellency’s Liking.

